IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-98

                                          No. 390A21

                                     Filed 19 August 2022

     NATION FORD BAPTIST CHURCH INCORPORATED d/b/a Nations Ford
     Community Church, Plaintiff

                  v.
     PHILLIP RJ DAVIS, Defendant / Third-Party Plaintiff

                  v.

     JOSEPH DIXON, CHARLES ELLIOT and DOUGLAS WILLIE, Third-Party
     Defendants



           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 279 N.C. App. 599, 2021-NCCOA-528, affirming an order

     entered on 22 July 2020 by Judge Carla N. Archie in Superior Court, Mecklenburg

     County. Heard in the Supreme Court on 10 May 2022.


           Knox, Brotherton, Knox & Godfrey, by Lisa G. Godfrey, H. Edward Knox, and
           J. Gray Brotherton, for plaintiff-appellant and third-party defendant-
           appellants.

           Nexsen Pruet, PLLC, by James C. Smith, for defendant/third-party plaintiff-
           appellee.


           EARLS, Justice.


¶1         Churches exist primarily for the spiritual edification of the adherents of a faith

     tradition. They are established and operated in accordance with religious precepts.
                            NATION FORD BAPTIST CHURCH V. DAVIS

                                            2022-NCSC-98

                                          Opinion of the Court



     See Bd. of Provincial Elders. v. Jones, 273 N.C. 174, 188 (1968) (“[C]hurches are

     established for the promulgation of faith under the regulations of definite religious

     organizations . . . ” (cleaned up)). Churches may build sites to house worship,

     fellowship, community, and teaching. They simultaneously have a secular existence.

     Many are registered with the state as nonprofit corporations and, by virtue of their

     status, enjoy exemption from state and federal taxes. They may enter into contracts,

     dispose of property, seek financing, and make employment decisions. Unsurprisingly,

     disagreements arise over matters both spiritual and secular. Occasionally, parties

     seek resolution in civil court. See, e.g., Atkins v. Walker, 284 N.C. 306 (1973)

     (examining a dispute over who was entitled to possession of church property). The

     role of the court under these circumstances is dictated by the nature of the dispute.

¶2         When the resolution of a dispute requires the interpretation of religious

     doctrines or spiritual practices, the court must abstain from deciding purely religious

     questions.   “The   constitutional     prohibition     against   court   entanglement   in

     ecclesiastical matters is necessary to protect First Amendment rights identified by

     the ‘Establishment Clause’ and the ‘Free Exercise Clause.’ ” Harris v. Matthews, 361

     N.C. 265, 270 (2007) (citing Erwin Chemerinsky, Constitutional Law: Principles and

     Policies 1218 n.129 (2d ed. 2002)).

¶3         By contrast, when disputes arise which can be resolved solely through the

     application of “neutral principles of law” that are equally applicable to non-religious
                            NATION FORD BAPTIST CHURCH V. DAVIS

                                          2022-NCSC-98

                                        Opinion of the Court



     institutions and organizations, a court’s involvement in such a dispute does not

     “jeopardize[ ] values protected by the First Amendment.” Presbyterian Church in U.S.

     v. Mary Elizabeth Blue Hull Mem’l Presbyterian Church, 393 U.S. 440, 449 (1969).

     But spiritual and secular matters are often intertwined. When they are, identifying

     the boundary between impermissible judicial entanglement and permissible judicial

     adjudication is a difficult but necessary task. The First Amendment requires us to

     preserve the exclusive autonomy of religious authorities to answer religious

     questions, but the State, the public, and religious organizations themselves all have

     an interest in the courthouse remaining open for the resolution of certain civil claims.

¶4         The issue in this appeal is whether any aspects of the claims brought by Pastor

     Phillip R.J. Davis (Pastor Davis or RJ) against Nation Ford Baptist Church

     Incorporated (Church), and Nation Ford’s Board of Directors (Board) require delving

     into ecclesiastical matters in violation of the First Amendment. According to Pastor

     Davis, the Board exceeded its authority under the Church’s corporate bylaws when it

     purported to terminate him by vote of the Board; Pastor Davis contends that the

     governing bylaws allowed termination only by vote of the Church’s congregation at a

     “Special General Meeting.” The Church and the Board assert that the bylaws upon

     which Pastor Davis relies are not actually the governing bylaws; instead, the Church

     and the Board contend that pursuant to the terms of the real bylaws, Pastor Davis

     was an at-will employee who could be terminated by the Board at any time.
                            NATION FORD BAPTIST CHURCH V. DAVIS

                                          2022-NCSC-98

                                       Opinion of the Court



¶5         Which set of corporate bylaws were in effect at the relevant time, whether the

     Church and Board followed the procedures set forth in the bylaws, and whether there

     was a contract of employment between Pastor Davis and the Church that was

     breached are factual and legal questions that are appropriately answered by

     reference to neutral principles of corporate, employment, and contract law. Thus, the

     Court of Appeals was correct to affirm the trial court’s denial of the Church’s motion

     to dismiss with respect to Pastor Davis’s claim for a declaratory judgment.

     Nonetheless, other claims raise questions that cannot be answered without

     considering spiritual matters. These claims must be dismissed for lack of subject

     matter jurisdiction. Accordingly, for the following reasons, we affirm in part and

     reverse in part the decision of the Court of Appeals affirming the trial court’s denial

     of the Church’s motion to dismiss.

                                          I. Background

¶6         In 1988, Nation Ford Baptist Church was created as a North Carolina

     nonprofit corporation. The Church’s Elders and the Church’s Senior Pastor, Phillip

     M. Davis (Pastor Davis’s father), were installed as the Church’s Board of Directors.

     The Church’s Articles of Incorporation expressly prohibited the Church from having

     corporate members. Instead, the Articles gave the Board the exclusive authority to

     represent the Church’s congregation. In 1997, the Board adopted a set of bylaws that

     reserved for itself sole governing authority over the Church, including employment
                            NATION FORD BAPTIST CHURCH V. DAVIS

                                          2022-NCSC-98

                                        Opinion of the Court



     matters. The Church contends that these bylaws remain in effect to this day.

¶7         After Phillip Davis’s death in August 2015, his son, RJ, was hired to serve as

     Senior Pastor. The offer letter accepted by Pastor Davis stated that he was an “at-

     will” employee. Specifically, the letter provided that

                  [a]n “at[-]will” employment relationship has no specific
                  duration. This means that an employee can resign their
                  employment at any time, with or without reason or
                  advance notice. The [C]hurch has the right to terminate
                  employment at any time, with or without reason or
                  advance notice as long as there is no violation of applicable
                  state or federal law.

     Pastor Davis concedes that at the time he was hired by the Church, he believed that

     the controlling bylaws gave the Board “total control over the governance and

     operation of the Church.” Yet Pastor Davis alleges that, at some point between 2004

     and 2008, the Board adopted new bylaws which it later attached to an application for

     a bank loan it submitted in 2008. The purported second set of bylaws provided that

     the Bishop of the Church could be dismissed only by a 75% vote of the congregation

     attending a Special General Meeting called for that purpose.

¶8         According to the Church, Pastor Davis’s tenure was not a successful one:

     church attendance reportedly fell by approximately 60% and the Board received

     numerous complaints about him from churchgoers. On 17 June 2019, the Board voted

     unanimously to terminate Pastor Davis’s employment. Nevertheless, over the next

     few months and against the wishes of the Board, Pastor Davis continued to conduct
                             NATION FORD BAPTIST CHURCH V. DAVIS

                                           2022-NCSC-98

                                         Opinion of the Court



       services in church facilities. He allegedly collected and retained tithe money and,

       when the Church attempted to bar his entry, broke the locks to access the sanctuary

       in order to conduct unauthorized services.

¶9           On 17 September 2019, the Church filed suit in Superior Court, Mecklenburg

       County seeking a preliminary injunction prohibiting Pastor Davis from entering the

       Church or speaking with staff. In response, Pastor Davis filed an answer,

       counterclaim, third-party complaint, and motion for injunctive relief seeking (1) a

       declaratory judgement establishing that he remained the “Bishop, Senior Pastor, and

       spiritual leader” of the Church, that he “was not an ‘at-will’ employee,” that the

       bylaws included in the 2008 loan application controlled the terms of his employment,

       that his termination was unlawful, and that his appearances on church property were

       lawful; (2) injunctive relief allowing him to resume his employment; (3) damages

       arising from the Board’s breach of a fiduciary duty it owed him; (4) damages resulting

       from the Board’s tortious interference with his employment relationship; and

       (5) access to the Church’s financial records and establishment of a constructive trust

       for funds the Board had allegedly misappropriated.

¶ 10         The trial court granted the Church’s preliminary injunction on 30 October

       2019. On 22 April 2020, the Church filed a motion to dismiss Pastor Davis’s

       counterclaim and third-party complaint, arguing that the trial court lacked subject

       matter jurisdiction because resolving Pastor Davis’s claims would require the court
                             NATION FORD BAPTIST CHURCH V. DAVIS

                                           2022-NCSC-98

                                        Opinion of the Court



       to impermissibly review ecclesiastical matters. The Church also alleged that Pastor

       Davis had violated the terms of the preliminary injunction by “bully[ing] and

       harass[ing]” church employees and continuing to conduct unsanctioned services.

       Shortly thereafter, Pastor Davis filed a motion to amend his answer, counterclaim,

       and third-party complaint. His amended filing largely mirrored its previous

       iterations but added defenses based on quasi estoppel and ratification. Pastor Davis

       also added a request for back pay from the date of his termination, removed his

       request to be recognized as the Church’s “spiritual leader,” and included a new claim

       based on allegations that the Board had engaged in a civil conspiracy.

¶ 11         On 22 July 2020, the trial court entered an order denying the Church’s motion

       to dismiss and granting Pastor Davis’s motion to amend his counterclaim and third-

       party complaint. The Church appealed. See Nation Ford Baptist Church Inc. v. Davis,

       279 N.C. App. 599, 2021-NCCOA-528, ¶ 1. A majority of the Court of Appeals panel

       affirmed. Id. ¶ 2.

¶ 12         The principal issue before the Court of Appeals was “whether the resolution of

       [Pastor] Davis’s claims would require our [c]ourts to interpret religious matters in

       violation of the ecclesiastical abstention doctrine which stems from the First

       Amendment to the United States Constitution.” Id. Without deciding whether the

       trial court would have jurisdiction to fully resolve all the claims Pastor Davis

       asserted, the majority reasoned that because “there is no guarantee that our [c]ourts
                              NATION FORD BAPTIST CHURCH V. DAVIS

                                             2022-NCSC-98

                                          Opinion of the Court



       will be forced to weigh ecclesiastical matters at this stage of the proceedings,” the

       trial court properly denied the Church’s motion to dismiss. Id. (emphasis added).

¶ 13         According to the majority, “[t]he core tenet upon which all of Davis’s claims

       depend is the determination of which bylaws governed the Church at the relevant

       time.” Id. ¶ 18. In the majority’s view, a two-part inquiry would be required to resolve

       this “employment dispute.” Id. First, the trial court would need to determine “which

       bylaws were governing authority at the relevant time, and whether Davis’s

       termination was in accordance with the proper bylaws.” Second, the trial court would

       need to determine “whether the Elders properly determined that Davis was unfit to

       serve as Senior Pastor of the Church.” Id. ¶19. The majority concluded that answering

       the first question of which set of bylaws applied could be accomplished “by applying

       neutral principles of law without engaging in ecclesiastical matters,” specifically by

       applying “solely . . . contract and business law.” Id. ¶ 20.

¶ 14         The majority added that if the trial court determined that “the Church’s

       method of terminating Davis did not comply with the requirements of the controlling

       bylaws,” then his termination would be “void.” Id. But if the trial court determined

       that “the Church’s method of terminating [Pastor] Davis did comply with the

       requirements of the controlling bylaws, then our [c]ourts would be required to assess

       whether the Church, through its Elders, properly determined that [Pastor] Davis was

       unfit to serve as Senior Pastor.” Id. ¶ 21. While acknowledging that this latter
                                NATION FORD BAPTIST CHURCH V. DAVIS

                                            2022-NCSC-98

                                          Opinion of the Court



       question “may require an impermissible engagement with ecclesiastical matters,” the

       majority reiterated that the trial court could proceed at this time because resolution

       of Pastor Davis’s claim might not require the trial court to “be forced to answer this

       second question.” Id.1

¶ 15         Judge Murphy dissented from the majority’s conclusion that the trial court

       possessed subject matter jurisdiction over any of Pastor Davis’s claims at this stage

       of the proceedings. Id. ¶ 33 (Murphy, J., concurring in part and dissenting in part).

       According to the dissent, the trial court lacked subject matter jurisdiction over Pastor

       Davis’s original counterclaim because that claim “repeatedly requested judicial

       recognition that he is ‘the Bishop, Senior Pastor and spiritual leader of the Church.’ ”

       Id. The dissent reasoned that even if the trial court properly granted Pastor Davis

       leave to amend his counterclaim, “the removal of ‘spiritual leader’ [from the initial

       counterclaim] underscores the religious nature of the ‘Bishop’ and ‘Senior Pastor’

       terms, as well as the similarity and connectedness of all three terms.” Id.

       Furthermore, even if the second set of bylaws controlled, the dissent contended that

       the trial court could not assess whether Pastor Davis’s termination was improper

       because “[w]hat constitutes [ ] a special meeting to dismiss [Pastor] Davis from [his]

       role, as well as the definition of congregants or members of the Church, are


             1  The Court of Appeals also concluded that Pastor Davis had standing to bring the
       claims raised in his counterclaim and third-party complaint. Nation Ford, 2021-NCCOA-528,
       ¶ 23. That issue is not presently before this Court.
                              NATION FORD BAPTIST CHURCH V. DAVIS

                                              2022-NCSC-98

                                            Opinion of the Court



       ecclesiastical matters, which courts may not analyze and where we may not exercise

       the authority of the State.” Id. ¶ 35. Thus, the dissent would have held that “judicial

       analysis   of   [Pastor]   Davis’s   original    counterclaim   requires   impermissible

       entanglement in this dispute, as no neutral principles of law can be applied to

       determine whether Davis is the spiritual leader of the Church, whether a special

       meeting was held to dismiss him from that role, and who constituted a congregant or

       member of the Church.” Id. ¶ 36.

                                                II. Analysis

¶ 16         This litigation involves both the Church’s original complaint for injunctive

       relief and monetary damages against Pastor Davis, and Pastor Davis’s counterclaim

       and third-party complaint against the Church. The instant interlocutory appeal

       relates only to the trial court’s 22 July 2020 Order Denying Plaintiff’s and Third-

       party Defendants’ Motion to Dismiss Defendant’s Counterclaim and Third-party

       Complaint and Granting Defendant’s Motion to Amend Counterclaim and Third-

       Party Complaint, and only to the extent that the trial court concluded that it had

       subject matter jurisdiction to proceed. “We review Rule 12(b)(1) motions to dismiss

       for lack of subject matter jurisdiction de novo and may consider matters outside the

       pleadings.” Harris, 361 N.C. at 271.

¶ 17         The principle that civil courts lack subject matter jurisdiction to resolve

       disputes involving “purely ecclesiastical questions and controversies” has long been
                               NATION FORD BAPTIST CHURCH V. DAVIS

                                              2022-NCSC-98

                                            Opinion of the Court



       recognized by this Court. Braswell v. Purser, 282 N.C. 388, 393 (1972); see also Melvin

       v. Easley, 52 N.C. 356, 365 (1860) (Manly, J., concurring) (“The State confesses its

       incompetency to judge in spiritual matters between men or between man and his

       Maker, and leaves in all a perfect religious liberty to worship God as conscience

       dictates, or not to worship Him at all, if they can so content themselves.”). This

       doctrine is rooted in the First Amendment’s goal of fostering “a spirit of freedom for

       religious organizations, an independence from secular control or manipulation–in

       short, power to decide for themselves, free from state interference, matters of church

       government as well as those of faith and doctrine.” Kedroff v. St. Nicholas Cathedral

       of the Russian Orthodox Church in N. Am., 344 U.S. 94, 116 (1952). It safeguards

       interests protected by both the Free Exercise and Establishment Clauses. See, e.g.,

       Crowder v. S. Baptist Convention, 828 F.2d 718, 721 (11th Cir. 1987) (“By

       adjudicating religious disputes, civil courts risk affecting associational conduct and

       thereby chilling the free exercise of religious beliefs. Moreover, by entering into a

       religious controversy and putting the enforcement power of the state behind a

       particular religious faction, a civil court risks ‘establishing’ a religion.”).

¶ 18          However, “the First Amendment does not provide religious organizations

       absolute immunity from civil liability.” Johnson v. Antioch United Holy Church, Inc.,

       214 N.C. App. 507, 511 (2011). When the State has a legitimate interest in resolving

       a secular dispute, “civil court is a proper forum for that resolution.” Presbyterian, 393
                              NATION FORD BAPTIST CHURCH V. DAVIS

                                            2022-NCSC-98

                                          Opinion of the Court



       U.S. at 445; see also Reid v. Johnston, 241 N.C. 201, 204 (1954) (“[T]he courts do have

       jurisdiction, as to civil, contract and property rights which are involved in, or arise

       from, a church controversy.”). The State’s interest in providing a neutral forum for

       resolving disputes involving religious organizations engaged in secular activities is

       obvious: the State would be unable to maintain “[t]he course of constitutional

       neutrality” towards religion that the First Amendment demands if religious

       organizations could define for themselves the laws to which they are subject. Walz v.

       Tax Comm’n, 397 U.S. 664, 669 (1970). The public at large and religious organizations

       also have an interest in the courthouse remaining open for the resolution of civil

       disputes: the contractors, vendors, lenders, and employees upon whom religious

       organizations depend to assist in the more prosaic elements of operating a nonprofit

       corporation might think twice about providing their services if there were no neutral

       forum for resolving the kinds of disputes that inevitably arise in the course of

       everyday business. Cf. Reid, 241 N.C. at 204 (“This principle may be tersely expressed

       by saying religious societies have double aspects, the one spiritual, with which legal

       courts have no concern, and the other temporal, which is subject to judicial control.”).

¶ 19         Consistent with these First Amendment principles, the impermissible

       entanglement doctrine precludes judicial involvement only in circumstances

       involving “disputes [that] implicate controversies over church doctrine and practice.”

       Presbyterian, 393 U.S. at 445. We have previously identified such ecclesiastical
                              NATION FORD BAPTIST CHURCH V. DAVIS

                                            2022-NCSC-98

                                          Opinion of the Court



       matters to include those concerning (1) religious doctrines or creeds; (2) the church’s

       form of worship; (3) the adoption of regulations concerning church membership; and

       (4) the power to exclude from membership or association those whom duly authorized

       church officials deem unworthy of membership. See E. Conf. of Original Free Will

       Baptists v. Piner, 267 N.C. 74, 77 (1966), overruled in part on other grounds by Atkins,

       284 N.C. 306. In addition, impermissible entanglement may arise either when a court

       resolves an underlying legal claim or when it issues a form of relief. See W. Conf. of

       Original Free Will Baptists v. Creech, 256 N.C. 128, 141–42 (1962) (modifying

       preliminary injunctions which granted relief in excess of the trial court’s jurisdiction

       in dispute between two factions of a church over who was the pastor).

¶ 20         Still, “[c]ivil courts do not inhibit free exercise of religion merely by opening

       their doors to disputes involving church property.” Atkins, 284 N.C. at 316 (quoting

       Presbyterian, 393 U.S. at 449). Thus, to determine whether a civil court has

       jurisdiction to entertain a dispute, “[t]he dispositive question is whether resolution of

       the legal claim requires the court to interpret or weigh church doctrine.” Smith v.

       Privette, 128 N.C. App. 490, 494 (1998) (citation omitted). If a claim can be resolved

       solely by applying neutral principles of law, there is no impermissible entanglement.

       Cf. Johnson, 214 N.C. App. at 512 (“[A]pplying a secular standard of law to secular

       tortious conduct by a church is not prohibited by the Constitution . . . .”); see also

       Presbyterian, 393 U.S. at 449 (“[T]here are neutral principles of law, developed for
                              NATION FORD BAPTIST CHURCH V. DAVIS

                                            2022-NCSC-98

                                          Opinion of the Court



       use in all property disputes, which can be applied without ‘establishing’ churches to

       which property is awarded.”). In general, “[w]here civil, contract[ ] or property rights

       are involved, the courts [can] inquire as to whether the church tribunal acted within

       the scope of its authority and observed its own organic forms and rules.” Creech, 256

       N.C. at 140–41.

¶ 21         In this case the Court of Appeals reasoned that Pastor Davis’s claim was

       “analogous” to the wrongful termination claim at issue in an earlier Court of Appeals

       decision, Tubiolo v. Abundant Life Church, Inc, 167 N.C. App. 324 (2004). We agree

       that the claims are similar and that the Court of Appeals’ reasoning in Tubiolo is

       persuasive and applies in this case. In Tubiolo, several one-time church members

       claimed that their church’s governing council violated the church’s bylaws by

       improperly terminating their membership. 167 N.C. App. at 325–26. While the Court

       of Appeals forbade the trial court from involving itself in deciding whether the

       “grounds for termination of church membership are doctrinally or scripturally

       correct,” the Court of Appeals explained that the trial court could address the

       members’ claim that “their membership was improperly terminated [because] the

       persons purporting to terminate their membership were without authority to take

       that action.” Id. at 328. The church’s bylaws dictated who within the church structure

       possessed the authority to terminate membership; the one-time members argued that

       these bylaws “were [not] properly adopted by the [church].” Id. at 329. The Court of
                              NATION FORD BAPTIST CHURCH V. DAVIS

                                            2022-NCSC-98

                                          Opinion of the Court



       Appeals concluded that whether the bylaws were properly adopted and who was

       authorized to terminate membership were inquiries that could “be made without

       resolving any ecclesiastical or doctrinal matters.” Id.

¶ 22         The same basic logic dictates the outcome of this case. Some of Pastor Davis’s

       claims and the relief he seeks thereunder are predicated on his assertion that the

       Board lacked the authority to terminate his employment under the Church’s

       governing bylaws. Specifically, paragraphs 35(b) and 35(c) of his first claim for relief

       in the amended counterclaim seeking a declaratory judgment that his employment

       relationship was not “at-will,” that his employment was governed by the new bylaws,

       and that the Church did not follow the procedure required by those bylaws are

       appropriately resolved by application of secular, neutral legal principles. North

       Carolina law gives courts the authority “to declare rights, status, and other legal

       relations, whether or not further relief is or could be claimed.” N.C.G.S. § 1-253

       (2021). To resolve these questions, the trial court will need to determine which set of

       corporate bylaws applied to Pastor Davis’s employment contract, who had the

       authority to act on behalf of the Church in employing Pastor Davis, who could

       terminate his employment, and whether the 27 January 2016 letter signed by three

       Elders and the business manager and signed as “agreed” by Pastor Davis established

       an at-will employment relationship or created certain contractual rights. If the trial

       court determines that the Board acted outside the scope of the authority afforded to
                               NATION FORD BAPTIST CHURCH V. DAVIS

                                             2022-NCSC-98

                                           Opinion of the Court



       it under the governing bylaws, then Pastor Davis will be entitled to declaratory relief

       to that effect. This inquiry does not require engaging any doctrinal or ecclesiastical

       matters. The answer to the question of whether members of a religious organization

       “acted within the scope of [their] authority and observed [the organization’s] own

       organic forms and rules” is found in neutral principles of secular law, at least “[w]here

       civil, contract[ ] or property rights are involved.” Creech, 256 N.C. at 140. Still, when

       “undertaking such an examination, a civil court must take special care to scrutinize

       the document in purely secular terms, and not to rely on religious precepts in

       determining [the document’s meaning].” Jones v. Wolf, 443 U.S. 595, 604 (1979). And,

       as the United States Supreme Court has recognized, “there may be cases where the

       [document] incorporates religious concepts in the [relevant] provisions,” such that

       “the interpretation of the [documents] would require the civil court to resolve a

       religious controversy;” when this occurs, “the court must defer to the resolution of the

       doctrinal issue by the authoritative ecclesiastical body.” Id.

¶ 23         But in all other respects the first claim for relief goes too far, particularly in

       the remedy sought,2 because the court can neither declare Pastor Davis the spiritual

       leader of the Church nor require that he be allowed to conduct services. Addressing

       this controversy would entangle the court in religious matters such as whether Pastor



             2    In addition to the declarations referenced here, the amended counterclaim also
       added a request for back pay under the first claim for relief which goes beyond declaratory
       relief. It is discussed below.
                               NATION FORD BAPTIST CHURCH V. DAVIS

                                             2022-NCSC-98

                                          Opinion of the Court



       Davis adequately performed his duties as a pastor as that role is understood in

       accordance with the Church’s faith and religious traditions. In contrast to the all-or-

       nothing approach urged by the Church—and, to be fair, the approach implicitly

       adopted by the trial court and Court of Appeals—a claim-by-claim analysis is

       required. Tubiolo, 167 N.C. App. at 328–29 (independently examining the plaintiffs’

       three separate bases for their claim challenging the termination of their church

       membership).

¶ 24         A court is never permitted to examine “the church’s view of the role of the

       pastor, staff, and church leaders . . . . [b]ecause a church’s religious doctrine and

       practice affect its understanding of each of these concepts.” Harris, 361 N.C. at 273.

       Thus, a court cannot assess Pastor Davis’s third claim for relief for breach of fiduciary

       duties because a court cannot answer the question of whether the Board “in good

       conscience . . . act[ed] honestly, in good faith and in the best interests of the Church.”

       Similarly, a court cannot assess whether the Board acted “without justification” in

       seeking the termination of Pastor Davis’s employment as he asserts in his tortious

       interference claim, the fourth claim for relief, or whether certain funds were “properly

       devoted to the Church’s benefit” as he asserts in his fifth claim for relief alleging
                                NATION FORD BAPTIST CHURCH V. DAVIS

                                               2022-NCSC-98

                                             Opinion of the Court



       misappropriation of church funds.3 These claims are not predicated on an assertion

       that the Board acted in excess of its authority under the Church’s corporate bylaws—

       rather, they are predicated on an assertion that the substantive reasons the Board

       chose to exercise its purported authority did not advance the mission of the Church.

       Resolving these claims would necessarily require a court to examine whether the

       Board’s actions could be justified in light of Church doctrine.4 This is a function the

       First Amendment forbids courts from performing. Cf. Atkins, 284 N.C. at 318 (“What

       is forbidden by the First Amendment . . . is a determination of rights . . . on the basis

       of a judicial determination that one group of claimants has adhered faithfully to the

       fundamental faiths, doctrines and practices of the church . . . .”).

¶ 25          The most difficult claim to assess is Pastor Davis’s second claim for relief

       seeking a preliminary and permanent injunction requiring the Church to allow him




              3  In concluding that Pastor Davis’s claim alleging that the Board misused funds must
       be dismissed, we do not imply that all disputes arising from the appropriation of funds by the
       directors of religious organizations necessarily involve ecclesiastical matters. For example, if
       Pastor Davis had alleged that the Board was using certain funds to operate a summer camp,
       notwithstanding a provision of the bylaws dictating that these same funds were set aside to
       be used only for building a new sanctuary, it is plausible that a court could have jurisdiction
       to resolve such a claim. However, examining Pastor Davis’s general assertion that the funds
       were misappropriated because they were not “properly devoted to the Church’s benefit” would
       require comparing the amount of “benefit” produced by various possible activities, a judgment
       that can be made by Church authorities but not by the courts.
               4 We note that our analysis of the trial court’s jurisdiction to adjudicate a dispute

       under the ecclesiastical abstention doctrine is distinct from the First Amendment ministerial
       exception doctrine, which “operates as an affirmative defense to an otherwise cognizable
       claim, not a jurisdictional bar” and is not at issue in this case. Hosanna-Tabor Evangelical
       Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 195 n.4 (2012).
                        NATION FORD BAPTIST CHURCH V. DAVIS

                                       2022-NCSC-98

                                     Opinion of the Court



to (1) “resume his role and duties as the Bishop and Senior Pastor of the Church, with

full compensation and benefits, until such time as the Church’s congregation may

vote to remove Pastor RJ in accordance with the requirements of the New Bylaws of

the Church” and (2) allow him to enter Church premises. Although not clearly stated,

Pastor Davis’s request for injunctive relief appears to be based on a breach of

employment contract theory.5 This type of claim may be susceptible to resolution by

application of neutral principles of law. But even if, as Pastor Davis alleges, third-

party defendants breached an employment contract they made with him, there is

nothing to indicate that his requested relief of reinstatement “with full compensation

and benefits” is the appropriate remedy. Similarly, whether “back pay from the date

of the purported termination” as requested in the amended counterclaim’s first claim

for relief is an available remedy depends on whether there was, in fact, an

employment contract and what the terms of that contract or general contract law

provide in the event of a breach. At this stage our review is limited to whether the

claims or the relief sought raise issues of inappropriate entanglement of secular

courts in religious matters.




       5 Paragraph 34 of the second claim for relief asserts that third party defendants have
“interfered” with Pastor Davis’ employment relationship, which appears to imply they have
breached their contract with him in that third-party defendants are three of the four
individuals who signed the 27 January 2016 offer of employment.
                                NATION FORD BAPTIST CHURCH V. DAVIS

                                               2022-NCSC-98

                                            Opinion of the Court



¶ 26          On the other hand, if Pastor Davis’s second claim for relief is based on a theory

       that the third-party defendants tortiously interfered with the employment

       relationship by criticizing his leadership, as referenced in paragraphs 25 and 26 of

       the amended counterclaim, this claim for relief is barred on First Amendment

       grounds. A secular court cannot second-guess the Board’s evaluation of Pastor Davis’s

       job performance. In short, the trial court can decide any matters of civil law that

       relate to whether an employment contract exists, what its terms might be, what

       bylaws might govern, and whether procedures required by those bylaws were

       followed.6 Thus, to the extent Pastor Davis’ second claim for relief is based on a breach

       of employment contract theory, the trial court can proceed to answer these purely

       civil law questions. However, the trial court cannot review the substance of decisions

       made by duly authorized Church officials regarding doctrinal matters; on these

       matters, a civil court cannot substitute its judgment for that of the Church. Thus, to

       the extent Pastor Davis’ second claim for relief is based on a tortious interference

       claim, the trial court cannot proceed because doing so would engender impermissible

       entanglement with ecclesiastical matters.

¶ 27          As with any ruling on a motion to dismiss, our decision to affirm the trial

       court’s denial of the Church’s motion to dismiss with respect to certain claims does



              6  To the extent church bylaws give the Elders discretion to exercise certain authority
       that is limited by doctrinal considerations, a civil court will have no ability to second guess
       whether the Elders exercised that authority consistently with those doctrinal considerations.
                         NATION FORD BAPTIST CHURCH V. DAVIS

                                        2022-NCSC-98

                                     Opinion of the Court



not mean dismissal of those same claims might not be required at a later stage on

other grounds. Still, the Church is wrong to suggest that the trial court lacks subject

matter jurisdiction over all claims entirely if any “condition or element of a cause of

action” involves ecclesiastical matters. The specific relief a plaintiff seeks does not

dictate a court’s jurisdiction to adjudicate a claim. Rather, a court must have

jurisdiction over “the nature of the case and the type of relief sought in order to decide

a case,” not over every possible fact pattern and legal issue connected to a complaint.

Catawba County ex rel. Rackley v. Loggins, 370 N.C. 83, 88 (2017) (cleaned up)

(emphases added). At this stage a court must only assure itself that any of the

plaintiff’s claims can possibly be adjudicated and that any form of relief can possibly

be granted—if so, the court has jurisdiction to proceed on those claims.7 The trial

court was correct to deny the Church’s motion to dismiss with respect to the claim for

declaratory relief as described above.




       7 The Church also argues that the trial court erred in granting Pastor Davis leave to
amend his answer, counterclaim, and third-party complaint. To the extent the dissent
disagreed with the majority’s decision to affirm the trial court’s allowance of Pastor Davis’s
motion for leave to amend his filings, his dissent was based solely on his contention that “the
original counterclaim should have been dismissed as requiring impermissible judicial
entanglement in ecclesiastical matters.” Nation Ford, 2021-NCCOA-528, ¶ 37 (Murphy, J.,
concurring in part and dissenting in part). Because we have concluded that the trial court
did not err in denying the Church’s motion to dismiss—and because, as the Church
acknowledges, its argument regarding the motion to amend is “congruent to and inseverable
from the issues regarding subject matter jurisdiction”—we also affirm the portion of the
decision below affirming the trial court’s allowance of the motion to amend.
                               NATION FORD BAPTIST CHURCH V. DAVIS

                                             2022-NCSC-98

                                           Opinion of the Court



                                            III. Conclusion

¶ 28         The impermissible entanglement doctrine limits a court’s authority to resolve

       disputes involving religious organizations. Courts possess jurisdiction over only those

       claims that can be resolved through application of neutral principles of secular law

       that govern all similar organizations and entities. A court must carefully distinguish

       between claims that will necessarily require it to become entangled in spiritual

       matters and those that can potentially be resolved purely on civil grounds.

       Essentially, if the issues raised in a claim can be “resolved on the basis of principles

       of law equally applicable to” an “athletic or social club,” then the court has jurisdiction

       to proceed. Atkins, 284 N.C. at 319. If the issue raised in a claim requires the court

       to “determine ecclesiastical questions” or wade into “a controversy over church

       doctrine,” then a court may not proceed because doing so would be “wholly

       inconsistent with the American concept of the relationship between church and

       state.” Presbyterian, 393 U.S. at 445–46.

¶ 29         In this case, Pastor Davis’s claim for a declaratory judgment establishing

       which bylaws apply, whether the Church procedurally followed those bylaws, and

       whether there was an employment contract between Pastor Davis and the Church

       incorporating the applicable bylaws can potentially be resolved solely by application

       of neutral principles of corporate, contract, and employment law. At this stage of the

       litigation, that conclusion is sufficient to allow him to proceed. By contrast, First
                        NATION FORD BAPTIST CHURCH V. DAVIS

                                      2022-NCSC-98

                                   Opinion of the Court



Amendment principles require the dismissal of Pastor Davis’s other claims, including

portions of the first and second claims for relief and all of the third, fourth, and fifth

claims for relief in the amended counterclaim, which challenge the Board’s judgment

on grounds necessarily implicating Church doctrine and practice. Accordingly, we

affirm in part and reverse in part the Court of Appeals’ decision affirming the trial

court’s denial of the Church’s motion to dismiss and remand this case to the Court of

Appeals for further remand to the Superior Court, Mecklenburg County for

proceedings not inconsistent with this opinion.

      AFFIRMED IN PART; REVERSED IN PART; REMANDED.